Citation Nr: 0929485	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-17 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lower back disc disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1980 to July 
1981 and from November 1990 to June 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veteran Affairs (VA) 
Regional Office (RO) in Oakland, California.

In November 2004, the appellant submitted a claim of 
entitlement to service connection for sciatica, to include as 
secondary to his service-connected lower back disc disease.  
This claim was denied in the June 2005 rating decision.  The 
appellant perfected an appeal of this decision in June 2006.  
Although the RO captioned and adjudicated this as a separate 
and distinct claim, it is more appropriately subsumed by the 
appellant's service-connected lower back disc disease.  The 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1), directs VA to "evaluate any associated 
objective neurological abnormalities...separately, under an 
appropriate diagnostic code."  38 C.F.R. § 4.71a (2008).  As 
such, the appellant's claim with respect to sciatica is not 
one for service connection, but is instead a derivative of 
the appellant's claim of entitlement to an evaluation in 
excess of 40 percent for his service-connected lower back 
disc disease and will be evaluated separately in such manner.

The evidence of record reasonably raises the issues of 
service connection for erectile dysfunction, to include as 
secondary to the appellant's service-connected lower back 
disc disease and/or medications prescribed to him for his 
service-connected disabilities.  Specifically, in an October 
2005 letter, a doctor found that the appellant could not 
maintain an erection due to lower back pain and medication 
interactions.  As such, the Board refers this issue to the RO 
for appropriate development.


FINDINGS OF FACT

1.  From April 12, 2002 to September 22, 2002, the 
appellant's lower back disc disease was manifested by 
complaints of pain, radiculopathy, numbness, muscle spasm, 
and functional impairment.  Objective medical evidence 
demonstrated a normal gait, normal ability to ambulate, 
normal sensation, normal motor function, and normal 
coordination.

2.  From September 23, 2002 to September 25, 2003, the 
appellant's lower back disc disease was marked by pain, 
unspecified weakness, reports of radiculopathy or parethesia 
of the feet, and the ability to flex forward to 50 degrees, 
extend to 20 degrees, and laterally flex and rotate to the 
right and left to 20 degrees.

3.  On and after September 26, 2003, the appellant's lower 
back disc disease is manifested by pain, radiculopathy, 
numbness, burning sensation, restricted movement, tenderness 
upon palpation, tight hamstrings, very mild hip esthesia, 
normal sensation throughout his upper extremities, periodic 
flare-ups, mild degenerative disc disease, reports of spasms, 
and forward flexion to 30 degrees repetitively from a 
standing position, but with discomfort on each flexion 
attempt.  The appellant was unable to extend.

4.  The evidence of record demonstrates that the appellant's 
service-connected lower back disc disease results in sciatica 
of the right and left legs.


CONCLUSIONS OF LAW

1.  From April 12, 2002 to September 22, 2002, the criteria 
for an evaluation in excess of 40 percent for service-
connected lower back disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (on and before September 22, 2002).

2.  From September 23, 2002 to September 25, 2003, the 
criteria for an evaluation in excess of 40 percent for 
service-connected lower back disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (September 23, 2002 to September 
25, 2003).

3.  On and after September 26, 2003, the criteria for a 40 
percent evaluation for service-connected lower back disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

4.  On and after September 26, 2003, the criteria for a 20 
percent evaluation, but no more, for right leg sciatica have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 
(2008).

5.  On and after September 26, 2003, the criteria for a 20 
percent evaluation, but not more, for left leg sciatica have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the appellant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the appellant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the appellant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

With respect to the appellant's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Specifically, the 
RO's letters to the appellant, dated in November 2002, 
January 2005, February 2008, and September 2008, satisfied 
the duty to notify provisions relating to the appellant's 
claims at issue herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, including the 
opportunity to present pertinent evidence.  Moreover, there 
is no prejudice to the appellant because the preponderance of 
the evidence is against increased disability ratings in 
excess of what has already been granted in this matter, and 
because the Board is granting separate ratings for 
neurological conditions associated with the appellant's 
service-connected lower back disc disease.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, the RO's November 2002 and September 2008 
letters to the appellant notified him that he must submit, or 
request that VA obtain, evidence of the worsening of his 
disability and the different types of evidence available to 
substantiate his claims for higher ratings.  Prior to the 
final re-adjudication of the appellant's claims, the February 
2006 Statement of the Case informed him of the specific 
requirements to obtain a higher rating under the applicable 
diagnostic codes.  Moreover, the September 2008 letter 
notified the appellant of the need to submit evidence of how 
such worsening effected his employment.  Vazquez-Flores, 22 
Vet. App. at 43; Prickett, 20 Vet. App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, this failure has been 
overcome for the reasons discussed below.  In this case, the 
appellant was provided with the requirements of the specific 
statutes used in evaluating his condition in the February 
2006 Statement of the Case and September 2008 notification 
letter.  Moreover, the appellant's statements demonstrated 
his having actual knowledge and understanding that he needed 
to submit evidence of how his disabilities effected his 
employment.  Specifically, in the appellant's November 2004 
and October 2005 statements, he described how the worsening 
of his condition limited his ability to work and how his 
condition had worsened.  Based on the above, any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  For these reasons, the Board finds that the 
content requirements of the notice VA is to provide have been 
met and no further development is required regarding the duty 
to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the appellant's 
service treatment records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, pursuant to the claims 
herein, the appellant has undergone 4 VA examinations in 
order to ascertain the severity of his service-connected 
lower back disc disease and to determine the presence and 
etiology of sciatica.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

Historically, the appellant served on active duty service 
from March 1980 to July 1981 and from November 1990 to June 
1991.  Service connection for lower back disc disease was 
granted in December 1993 and a 10 percent evaluation was 
assigned thereto, effective June 17, 1991.  In September 
2001, the evaluation assigned to the appellant's service-
connected lower back disc disease was increased to 40 
percent, effective March 12, 1997.  In April 2002, the 
appellant submitted a claim of entitlement to an evaluation 
in excess of 40 percent for his service-connected lower back 
disc disease.  In a February 2003 rating decision, the 
evaluation assigned to the appellant's service-connected 
lower back disc disease was continued at 40 percent.  The 
appellant perfected an appeal of this issue in June 2006, 
seeking a rating in excess of 40 percent.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).


In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.

During the pendency of this appeal, VA twice revised the 
criteria for evaluating disabilities of the spine; one 
revision became effective September 23, 2002, the other 
became effective September 26, 2003.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  "[W]hen [an 
appellant's] claim implicates a statute or regulation enacted 
during the pendency of that claim, VA's first task is to 
determine whether the statute or regulation expressly speaks 
to its temporal reach."  Landgraf v. USI Film Prods., 511 
U.S. 244, 280 (1994).  "Where...the statute [or regulation] 
contains no such express command, [VA] must determine whether 
the new statute [or regulation] would have retroactive 
effects."  Id.  If the temporal reach of a statute or 
regulation is prescribed, VA is under no obligation to 
ascertain the presence of retroactive effects and will 
implement the prescribed temporal applicability.  See 
VAOPGCPREC 7-03 (2003).

To determine if the amendment produces retroactive effects, 
VA must consider 1) the nature and extent of the change of 
the law, 2) the degree of connection between the operation of 
the new rule and a relevant past event, and 3) familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations.  Princess Cruises v. United States, 397 
F.3d 1358, 1362-63 (Fed. Cir. 2005) (citing Landgraf, 511 
U.S. at 270).  A new regulation has retroactive effects if it 
is less favorable to an appellant than the old regulation; a 
liberalizing law or regulation does not have retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  
Further, "'congressional enactments and administrative rules 
will not be construed to have retroactive effect unless their 
language requires such result.'"  Landgraf, 511 U.S. at 264 
(quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 
(1988)).  Moreover, when an "intervening statute [or 
regulation] authorizes or affects the propriety of 
prospective relief, application of the new provision is not 
[ordinarily] retroactive."  Id. at 273.

If applying the new provisions would produce retroactive 
effects, VA should not apply the new provision to the claim 
and, instead, should apply the old provisions throughout the 
pendency of the appellant's claim.  See VAOPGCPREC 7-03.  If 
the statute or regulation does not have retroactive effect, 
"'VA must apply the law in effect at the time it renders its 
decision.'"  Landgraf, 511 U.S. at 264 (quoting Bradley v. 
Richmond Sch. Bd., 416 U.S. 696, 711 (1974)).

The Board finds that the amendment effective September 23, 
2002 does not have retroactive effects.  This amendment 
created new diagnostic criteria, including provisions for 
assigning separate evaluations for orthopedic and 
neurological symptoms for intervertebral disc syndrome.  Such 
separate evaluations were not expressly permitted in prior 
version of the relevant diagnostic codes.  As determined 
below, the appellant is not entitled to an evaluation in 
excess of 40 percent for his lower back disc disease under 
the pre- or post-2002 diagnostic criteria; thus, 
consideration of possible additional separate evaluations for 
neurological symptoms could only have positive effects.  
Additionally, the evidence of record does not show that 
considerations of fair notice, reasonable reliance, and 
settled expectations will be disturbed the by the application 
of the 2002 amendment.  Accordingly, the September 23, 2002 
amendment does not have impermissible retroactive effects and 
will be applied as of its effective date.  See Rodriguez v. 
Peake, 511 F.3d 1147, 1153 (2008); Kuzma v. Principi, 341 
F.3d 1327, 1328-29 (2003); VAOPGCPREC 7-03.

The Board also finds that the amendment effective September 
26, 2003 does not have retroactive effects on the appellant's 
claim.  This amendment 1) renumbered, but maintained the 
diagnostic criteria for intervertebral disc syndrome as 
amended in 2002; 2) maintained the ability to assign separate 
evaluations for orthopedic and neurologic manifestations of a 
spine disorder as amended in 2002; and 3) implemented a 
General Rating Formula applicable to all spinal disorders.  
As such, the evidence does not show that considerations of 
fair notice, reasonable reliance, and settled expectations 
will be disturbed by the application of the 2003 amendment.  
Accordingly, the September 26, 2003 amendment does not have 
impermissible retroactive effects and will be applied as of 
its effective date.  See Rodriguez, 511 F.3d at 1153; Kuzma, 
341 F.3d at 1328-29; VAOPGCPREC 7-03.

The RO has addressed the appellant's claim for increase under 
the criteria effective prior to September 23, 2002, the 
criteria effective on September 23, 2002, and the criteria 
effective on September 26, 2003.  Therefore, there is no 
prejudice to the appellant for the Board to apply the 
regulatory provisions of both September 23, 2002 and 
September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  From April 12, 2002 to September 22, 2002

During this period, the appellant's service-connected low 
back disorder was rated as 40 percent disabling under the 
provisions of Diagnostic Code 5293.  Under Diagnostic Code 
5293, mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  Moderate intervertebral disc syndrome manifested 
by recurring attacks warrants a 20 percent evaluation.  
Severe intervertebral disc syndrome manifested by recurring 
attacks with intermittent relief warrants a 40 percent 
evaluation.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc and little intermittent relief warrants 
a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  Accordingly, in order for the maximum 60 
percent rating to be assigned, the evidence of record must 
demonstrate pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In May 2001, the appellant presented with lower back pain 
that radiated to the right hip and right leg.  The appellant 
also reported paresthesia of three toes on his right foot.  
After reviewing the appellant's then most recent magnetic 
resonance images, the impression was lower back sprain with 
radicular signs and normal motor function.  Later in May 
2001, the appellant underwent an electromyographic evaluation 
that was deemed normal with respect to his bilateral lower 
extremities and related lumbosacral paraspinal muscles.  
There were no objective findings of radiculopathy or 
neuropathy, and motor and sensory nerve conduction studies 
were normal, bilaterally.

In December 2001, the appellant reported lower back pain, 
discomfort, and numbness when sitting in a chair, in a 
recliner, and while using the toilet.  He further reported 
that these symptoms extended from his knees to the backs of 
his arms, including his genitalia.  With muscle spasm, the 
pain occurred in his legs for 2 to 3 days with a frequency of 
2 to 3 times each month and would increase with sexual 
intercourse.  The appellant stated that hip pain occurred 2 
to 3 times per month, lasting 1 to 3 hours each episode.  The 
appellant also reported that pain in his knees, ankles, and 
right foot interfered with his ability to walk, and caused 
him to drag his right foot during ambulation.  Moreover, 
these symptoms would rouse him from sleep with an unstated 
frequency.  A neurological examination revealed that the pain 
was "non focal."  The examiner also found that the 
appellant's gait and coordination were within normal limits.  
After noting that the appellant's most recent radiographic 
testing was normal, the impression was "symptoms consistent 
with sciatica."

In April 2002, the appellant presented with complaints of 
lower back pain radiating to the right buttock and right 
foot.  The appellant reported pain when depressing the brakes 
while driving.  After reviewing the appellant's treatment 
history, a physical examination revealed that cranial nerves 
2 through 12 were grossly intact; strength was 5 on a 5-point 
scale throughout; his extremities showed no edema, had normal 
pulses, and normal sensations; and his gait and ambulation 
were normal.  Ultimately, the assessment was lower back pain 
with radiation to the right foot and buttock.

At a July 2002 follow-up appointment, the appellant presented 
with chronic lower back and right foot pain.  Findings from 
the April 2002 treatment report were reviewed and reiterated.  
The assessment was "chronic lower back pain, with disc 
disease and signs of sciatica . . . and right foot 
tendinitis."


As the result of an August 2002 podiatry consultation, the 
assessment was probable lumbar radiculopathy and pes cavus 
with cuboid subluxation or osteoarthritis.

Based on a longitudinal review of the evidence relevant to 
this time period, the appellant's service-connected lower 
back disc disease was manifested by complaints of pain, 
radiculopathy, numbness, muscle spasm, and functional 
impairment; however, the objective medical evidence 
demonstrated normal gait, the normal ability to ambulate, 
normal sensation, normal motor function, and normal 
coordination.  While the evidence of record contains 
conflicting objective findings to subjective complaints with 
respect to radiculopathy, the Board finds that the evidence 
of record relevant to this time period does not demonstrate 
that the appellant's lower back disc disease is manifested by 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  As such, a rating 
in excess of the already assigned 40 percent for the 
appellant's service-connected lower back disc disease, from 
April 12, 2002 to September 22, 2002, is not warranted.

II.  From September 23, 2002 to September 25, 2003

Effective September 23, 2002, intervertebral disc syndrome 
could be rated by combining separate ratings for chronic 
neurologic and orthopedic manifestations, or rated on the 
basis of the total duration of incapacitating episodes.  With 
respect to evaluation based on incapacitating episodes, a 60 
percent evaluation may be assigned when there is evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months; a 40 percent evaluation is assigned when the 
incapacitating episodes last at least four weeks, but less 
than six weeks.  When evaluating the disability on the basis 
of chronic manifestations, the orthopedic disabilities are 
rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (from 
September 23, 2002 to September 25, 2003).


For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id. at Note (1).

In December 2002, the appellant underwent a VA examination to 
determine the then current severity of his service-connected 
lower back disc disease.  As reported by the appellant, he 
was experiencing sharp, moderate to severe pain in his lower 
back most of the time, with radiation to his buttocks, and 
unspecified weakness.  He denied any loss of bladder or bowel 
control.  The appellant further reported being unable to sit 
or stand for more than 20 minutes due to his lower back pain.  
Upon physical examination, the examiner found that the 
appellant's cervical and lumbar spines showed normal 
lordosis; the thoracic spine was convex; and the appellant 
was able to flex forward to 50 degrees, extend to 20 degrees, 
and laterally flex and rotate to the right and left to 20 
degrees.  Deep tendon reflexes were 2+/4+ above and below the 
waste, and muscle strength was 5 on a 5-point scale.  With 
respect to neurological symptoms, the examiner found a 
coordinated, smooth gait; negative Romberg testing; balance; 
rapid alternating movements; decreased light and pin prick 
sensory function; and cranial nerves 2 through 12 were 
intact.  Babinski testing was negative, bilaterally, with no 
clonus.  The appellant also underwent contemporaneous 
radiological testing that revealed minimal lumbar scoliosis 
convex to the left; minimal spurring at the L3-L4 interspace; 
all of the interspaces were maintained; and the sacroiliac 
joints were clear.  The impression was minimal degenerative 
disc disease.  Ultimately, the diagnosis was lumbosacral 
strain, chronic, with radiculopathy related to minimal 
degenerative disc disease.

In July 2003, the appellant reported that symptoms associated 
with his lower back disc disease were worsening.  
Specifically, he reported pain radiating to both feet; 
paresthesias of the feet; urges to urinate; and morning 
headaches.  Upon physical examination, there were no gross 
musculoskeletal abnormalities, lesions, varicosities, or 
edema, and there were normal pulses, sensation, and gait.  
The assessment was lower back pain with sprain and new onset 
of headaches.

In a statement submitted by the appellant dated in July 2003, 
the appellant complained of lower back pain that caused 
numbness and burning extending to his feet.  The appellant 
further stated that the bottom of his feet were constantly 
burning and that he experienced muscle spasms in his lower 
back, legs, and feet.  He also reiterated his complaints of 
morning headaches.

In September 2003, the appellant presented with spasm in his 
lower back that extended to both legs and feet.  The 
appellant also reported experiencing an urgency to urinate 
with little production thereafter.  Upon physical 
examination, there were no gross musculoskeletal 
abnormalities, lesions, varicosities, or edema, and normal 
pulses, sensation, and gait.  The assessment was chronic low 
back pain.  Contemporaneous electromyographic testing 
demonstrated normal bilateral lower extremities lumbosacral 
paraspinal muscles, and no findings of neuropathy or 
radiculopathy.

Evidence relevant to this time period did not demonstrate 
incapacitating episodes totaling 6 weeks or more over the 
previous 12 months.  As such, the evidence of record does not 
support an evaluation in excess of 40 percent based on 
incapacitating episodes from September 23, 2002 to September 
26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

With respect to evaluating the appellant's claim under a 
combination of orthopedic and neurological symptoms, pursuant 
to Diagnostic Code 5292, a 10 percent evaluation is provided 
for a slight limitation of motion of the lumbar spine; 20 
percent for a moderate limitation of motion; and 40 percent 
for a severe limitation of motion.  Id. at Diagnostic Code 
5292.  The words "mild," "moderate," and "severe," are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (from September 23, 2002 to 
September 25, 2003).

The evidence of record relevant to this time period 
demonstrated that the appellant was able to flex forward to 
50 degrees, extend to 20 degrees, and laterally flex and 
rotate to the right and left to 20 degrees.  For VA 
compensation purposes, normal forward flexion of the lumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2008).  As such, the appellant's 
limitation of lumbar spine motion would, at the most, be 
characterized as a moderate limitation of motion and, thus, 
would warrant a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

In making this determination, the Board has also considered 
whether there was any additional functional loss not 
contemplated in the 20 percent evaluation for the appellant's 
orthopedic manifestations.  See 38 C.F.R. §§ 4.40, 4.59 (from 
September 23, 2002 to September 25, 2003); see also DeLuca, 8 
Vet. App. at 206.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.38 C.F.R. § 4.40.  The medical evidence during this time 
period found a coordinated, smooth gait; no gross 
musculoskeletal abnormalities.  Accordingly, an evaluation in 
excess of 20 percent for the orthopedic manifestations of the 
appellant's service-connected lower back disc disease is not 
warranted.

The neurologic diagnostic code applicable to the appellant's 
lower back disc disease is Diagnostic Code 8520, concerning 
the evaluation of sciatic nerve paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (from September 23, 2002 to 
September 25, 2003).  Under Diagnostic Code 8520, a 10 
percent rating is assigned for mild incomplete paralysis of 
the sciatic nerve; a 20 percent rating is assigned for 
moderate incomplete paralysis of the sciatic nerve; a 40 
percent rating is assigned for moderately severe incomplete 
paralysis; a 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy; and an 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve, where the foot dangles and drops, and there is 
no active movement possible of muscles below the knee, 
flexion of knee weakened, or (very rarely) lost.  Id. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  See Note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124a.

Based on a longitudinal review of the evidence relevant to 
this time period, the Board finds that the appellant is 
entitled to two separate 10 percent ratings for mild 
incomplete paralysis of the sciatic nerve, one for each leg.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

When combining the appellant's orthopedic and neurologic 
evaluations, a 40 percent overall rating results.  38 C.F.R. 
§ 4.25, 4.26 (2003).  As such, a rating in excess of 40 
percent is not warranted for the appellant's service-
connected lower back disc disease based on a combination of 
orthopedic and neurologic symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Therefore, an evaluation in excess of 
40 percent for the appellant's service-connected lower back 
disc disease, from September 23, 2002 to September 25, 2003, 
is not warranted.

III.  On and After September 26, 2003

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Effective September 26, 2003, the General Rating Formula 
provided for a 100 percent evaluation for unfavorable 
ankylosis of the entire spine, a 50 percent evaluation for 
unfavorable ankylosis of the entire thoracolumbar spine, a 40 
percent evaluation for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine; and a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2008).

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:  A 10 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months; a 20 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. at Note (2).

In November 2003, the appellant underwent a VA examination to 
determine the then current severity of his service-connected 
lower back disc disease.  As reported by the appellant, he 
experienced flare-ups of his lower back disc disease that 
would prevent him from walking and he needed to take frequent 
breaks at work in order to continue working.  The appellant 
further reported that he used all of his sick leave due to 
his back pain; that he periodically slept on the main level 
of his home because he was unable to climb the stairs; that 
sexual intercourse exacerbated his symptoms; he could not 
participate in activities that required jogging or running; 
and he could not sit for more than 1.5 to 2 hours, cut the 
grass, bend over to brush his teeth, sit on the toilet, or 
engage in repetitive motions without aggravating his 
symptoms.  Generally, the appellant complained of tenderness, 
occasional pain with motion, and occasional spasms.  The 
appellant described the pain a 9 on a 10-point scale that was 
constant and radiated down to his legs and feet.  The 
appellant also reported numbness of the first three toes and 
balls of his feet.  The examiner noted that there was no 
clear history of weakness. 

Upon physical examination, the examiner noted that the 
appellant winced when getting onto the examination table and 
that he frequently repositioned himself while sitting in the 
chair.  The examiner further observed the appellant walking 
slowly, with an antalgic gait.  There was tenderness to 
palpation over the intervertebral discs in the appellant's 
lower lumbar and sacral spine, as well as the paraspinal 
muscles in the lumbosacral region.  Straight leg test was 
positive; L5 to S1 distribution with 40 degrees of straight 
leg, bilaterally; motor strength of 4 on a 5-point scale with 
L4 to 1 distributions, bilaterally; strength limited in part 
by pain; no sensation in the L5-S1 distribution, bilaterally; 
deep tendon reflexes were 0+ for the knees and ankles, 
bilaterally; flexion was to 30 degrees; extension was to 25 
degrees; lateral flexion was to 10 degrees, bilaterally; and 
rotation was to 35 degrees, bilaterally.  As reported by the 
appellant, when he experienced a flare-up, the ranges of 
motion were reduced to 0 degrees.  Contemporaneous 
radiological examination of the appellant spine revealed no 
interval changes from the December 2002 x-rays and minimal 
degenerative changes spurring on the anterior vertebral 
bodies at L2-L3 and L3-L4.  The intervertebral disc spaces 
remained intact and the alignment was normal.  The diagnosis 
was chronic lumbosacral strain with minimal degenerative disc 
disease.

In March 2005, an urgent care report indicates that the 
appellant presented with lower back pain with flare-ups every 
2 to 6 months, but increasing in frequency; shooting pains 
into his legs; feelings of weakness in his Achilles tendons; 
and no change with his bladder or bowel functioning.  The 
appellant stated that aggravating factors included prolonged 
standing or sitting and driving for longer than 15 minutes.  
Methods of alleviating his pain included moving around and 
medication.  The assessment was lower back pain flare-up with 
symptoms consistent with L5-S1 radiculopathy.

In an April 2005 telephone care report, the appellant 
complained of severe lower back pain, 10 on a 10-point scale, 
and bilateral knee pain, both described as "sharp."  This 
pain was localized in the "flank area," left greater than 
right, with numbness from the left flank to left hip.  The 
appellant reported that this pain radiated down the backs of 
his legs, bilaterally, with the radiating pain continue down 
to his left foot and right knee.  The appellant also 
complained that he was having difficulty starting his urine 
stream.

In June 2007, the appellant underwent a VA examination to 
determine the then current severity of his service-connected 
lower back disc disease.  After reviewing the appellant's 
relevant medical history, the examiner administered a 
physical examination that revealed "well-developed, well-
nourished male who holds his back in a stiff position."  
This examination further revealed diffuse tenderness while in 
the seated position with radiating pain into both hips, left 
greater than right.  The appellant's hamstrings were found to 
be tight, bilaterally, at 30 degrees.  The appellant endorsed 
bilateral tenderness with internal and external rotation of 
the hip.  He was able to flex to 30 degrees repetitively from 
a standing position, but with discomfort on each flexion 
attempt.  The appellant was unable to extend his back.  
Cranial nerves 2 through 12 were normal; there was very mild 
hip esthesia in the lateral aspect of the left calf without 
dermatomal distribution; and there was normal sensation 
throughout his upper extremities and right leg.  The 
appellant was able to heel stand five repetitions with the 
right foot with effort and could only perform one heel stand 
with his left foot, which produced discomfort in the gluteal 
area.  The impression was continued symptomatic back 
discomfort that required medication for relief.

Given that the appellant's service-connected lower back disc 
disease has already been assigned a 40 percent rating, in 
order for the appellant to receive a higher rating, the 
evidence of record must demonstrate a combination of 
orthopedic and neurologic evaluations in excess of 40 
percent, or incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, General Rating Formula, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The evidence of record relevant to this time period did not 
demonstrate incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  As such, a rating in 
excess of 40 percent is not warranted for the appellant's 
service-connected lower back disc disease based on 
incapacitating episodes.

With respect to orthopedic symptoms, the evidence of record 
demonstrates that the appellant was capable of forward 
flexion to 30 degrees; extension to 25 degrees; lateral 
flexion to 10 degrees, bilaterally; and rotation to 35 
degrees, bilaterally.  More recently, the appellant was able 
to forward flex to 30 degrees repetitively from a standing 
position, but with discomfort on each flexion attempt; he was 
unable to extend.  As such, the appellant's orthopedic 
manifestations of his service-connected lower back disc 
disease during this time period more nearly approximate the 
criteria for a 40 percent evaluation.  38 C.F.R. § 4.7, 
4.71a, General Rating Formula.

In making this determination, the Board has also considered 
whether there was any additional functional loss not 
contemplated in the 40 percent evaluation for the appellant's 
orthopedic manifestations.  See 38 C.F.R. §§ 4.40, 4.59 
(2008); see also DeLuca, 8 Vet. App. at 206.  The appellant 
was able to forward flex to 30 degrees repetitively from a 
standing position, but with discomfort on each flexion 
attempt, and was unable to extend.  Accordingly, additional 
functional loss due to limitation of motion has not been 
shown to the level required for a rating in excess of 40 
percent.  38 C.F.R. § 4.71a, General Rating Formula, see also 
Note 5.  

With respect to neurologic symptoms, any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).

In August 2007, the appellant underwent a VA examination to 
determine the presence and extent of neurological symptoms 
associated with his service-connected lower back disc 
disease, if any.  The examiner noted that the appellant 
regularly complained of back pain that radiated down the 
backs of his legs and that the appellant had undergone a 
series of electomyographs, each of which have been negative.  
According to the examiner:

This [appellant's claims] file evidence 
is sufficient to conclude that he has 
bilateral sciatica.  He has been seen on 
numerous occasions through the years 
with a complaint of back pain radiating 
down both legs.  His [previous VA 
examination] was consistent with 
sciatica with his complaints [sic].  His 
[electromyography] was negative.

As noted above, under the provisions of Diagnostic Code 8520, 
a 10 percent rating is assigned for mild incomplete paralysis 
of the sciatic nerve; a 20 percent rating is assigned for 
moderate incomplete paralysis of the sciatic nerve; a 40 
percent rating is assigned for moderately severe incomplete 
paralysis; a 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy; and an 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve, where the foot dangles and drops, and there is 
no active movement possible of muscles below the knee, 
flexion of knee weakened, or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2008).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  See Note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124a (2008).

Based on the evidence of record, the Board finds that the 
appellant service-connected lower back disc disease is 
manifested, neurologically speaking, by wholly sensory 
involvement that results in moderate, incomplete paralysis of 
the sciatic nerve, bilaterally.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  As such, separate 20 percent ratings 
for the appellant's left and right legs, but no more, are 
warranted.  38 C.F.R. §§ 4.71a, General Rating Formula, Note 
(1), 4.124a, Diagnostic Code 8520.  Therefore, the appellant 
is entitled to a 40 percent evaluation for the orthopedic 
manifestation of his service-connected lower back disc 
disease and two separate 20 percent evaluations for right and 
left leg sciatica.  38 C.F.R. §§ 4.25, 4.26, 4.71a, General 
Rating Formula, Note (1).

III.  Extraschedular Evaluations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

With respect to the appellant's service-connected lower back 
disc disease from April 12, 2002 to September 22, 2002, the 
Board finds that the appellant's disability picture is not so 
unusual or exceptional in nature as to render the 40 percent 
rating inadequate.  The appellant's service-connected lower 
back disc disease is evaluated as a musculoskeletal 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  Id.

From April 12, 2002 to September 22, 2002, the appellant's 
service-connected lower back disc disease is marked by 
complaints of pain, radiculopathy, numbness, muscle spasm, 
and functional impairment; and objective medical evidence 
demonstrating a normal gait, normal ability to ambulate, 
normal sensation, normal motor function, and normal 
coordination.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board 
finds that the appellant's experiences are congruent with the 
disability picture represented by a 40 percent disability 
rating.  The criteria for a 40 percent rating reasonably 
describe the appellant's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

With respect to the appellant's service-connected lower back 
disc disease from September 23, 2002 to September 25, 2003, 
the Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 40 
percent rating inadequate.  The appellant's service-connected 
lower back disc disease is evaluated as a musculoskeletal 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  Id.

From September 23, 2002 to September 25, 2003, the 
appellant's service-connected lower back disc disease is 
marked by pain; unspecified weakness; reported radiculopathy 
and parethesia of the feet; and the ability to flex forward 
to 50 degrees, extend to 20 degrees, and laterally flex and 
rotate to the right and left to 20 degrees.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the appellant's 
experiences are congruent with the disability picture 
represented by a 40 percent disability rating.  The criteria 
for a 40 percent rating reasonably describe the appellant's 
disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

With respect to the appellant's service-connected lower back 
disc disease on and after September 26, 2003, the Board finds 
that the appellant's disability picture is not so unusual or 
exceptional in nature as to render the 40 percent rating 
inadequate.  The appellant's service-connected lower back 
disc disease is evaluated as a musculoskeletal disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.

On and after September 26, 2003, the appellant's service-
connected lower back disc disease is marked by pain; 
radiculopathy; numbness; burning sensation; restricted 
movement; tenderness upon palpation; tight hamstrings; very 
mild hip esthesia; periodic flare-ups; mild degenerative disc 
disease; reports of spasms; bilateral leg sciatica; and 
forward flexion to 30 degrees repetitively from a standing 
position, but with discomfort on each flexion attempt; he was 
unable to extend.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the 
Board finds that the appellant's experiences are congruent 
with the disability picture represented by a 40 percent 
disability rating.  The criteria for a 40 percent rating 
reasonably describe the appellant's disability level and 
symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243; see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

With respect to the appellant's bilateral sciatica of the 
legs, the Board finds that the appellant's disability picture 
is not so unusual or exceptional in nature as to render the 
20 percent ratings assigned herein inadequate.  The 
appellant's bilateral sciatica of the legs is evaluated as a 
disease of the peripheral nerves pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8520, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  
Id.

The appellant's bilateral sciatica of the legs is marked by 
pain; radiculopathy; numbness; and a burning sensation.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
appellant's experiences are congruent with the disability 
picture represented by 10 percent disability ratings.  The 
criteria for 2 separate 20 percent ratings reasonably 
describe the appellant's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).

Thus, based on the evidence of record, the Board finds that 
the appellant's disability pictures cannot be characterized 
as exceptional cases so as to render the schedular 
evaluations inadequate in any of the relevant time periods.  
The threshold determination for a referral for extraschedular 
consideration was not met in any of the three time periods 
and, consequently, the Board finds that the appellant is not 
entitled to referrals for extraschedular ratings.  Thun, 22 
Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against evaluations in excess of those 
already assigned to the disabilities at issue herein at any 
time during the appeal period, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

An evaluation in excess of 40 percent for lower back disc 
disease, from April 12, 2002 to September 22, 2002, is 
denied.

An evaluation in excess of 40 percent from lower back disc 
disease, from September 23, 2002 to September 25, 2003, is 
denied.

An evaluation in excess of 40 percent for lower back disc 
disease on and after September 26, 2003, is denied. 

On and after September 26, 2003, a separate evaluation of 20 
percent for right leg sciatica is granted, subject to the law 
and regulations governing the payment of monetary benefits.

On and after September 26, 2003, a separate evaluation of 20 
percent for left leg sciatica is granted, subject to the law 
and regulations governing the payment of monetary benefits.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


